Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of species I and species II in the reply filed on 12/08/21 is acknowledged.  The traversal is on the ground(s) that the examiner has not shown a serious burden as required.  Upon reconsideration of the restriction, the arguments are deemed persuasive and the restriction requirement is withdrawn.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Kim on 03/25/22.
The application has been amended as follows: 
In claim 18, line 10, after “pattern”, --such that grains in the first source conductive pattern are smaller than grains in the second substrate-- have been inserted.
	The following is an examiner’s statement of reasons for allowance: the prior art, either singly or in combination, particularly US Patent 9,455,263, does not anticipate or render obvious, the limitations of:  a first source conductive pattern comprising a polycrystalline material
including first crystal grains; the first source conductive pattern on a substrate, the substrate comprising a polycrystalline material including second crystal grains, a grain size of the first crystal grains being smaller than a grain size of the second crystal grains, as required by independent claims 1 and 18.

.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        

March 25, 2022